Title: To James Madison from Andrew Ellicott, 12 January 1803
From: Ellicott, Andrew
To: Madison, James


Dear Sir
Lancaster Jany. 12th. 1803
I have enclosed a packet containing a number of astronomical observations for Mr. Delambre, one of the secretaries of the national Institute. I wish it forwarded with your despatches to our Minister at Paris, to whose care it is directed.
If you will look over the papers accompanying my communication to the department of State, dated Novbr. 14th. 1797, you will find one in Cypher, giving an account of an extraordinary plan, it is No. 9. the whole detail respecting that plan is true! And tho the plan may be abondoned, the persons concerned in it may not merit a great degree of confidence from our government.
I knew as early as the latter end of February 1797 of the cession of Louisiana, to the Republic of France; but I thought the cession included the Floridas. It was this information, which (for certain, and obvious reasons) was kept a profound secret, that induced me, to use those prompt measures with the Officers of his Catholic Majesty, and which alone has secured to the United States their just, and equitable limits: for it was then well known to me, that his Catholic Majesty never intended to carry the Treaty into effect. The document containing this fact has been frequently in my hands, and was shewn by me, (with the strictest injunctions of secrecy,) to my Secretary Mr. Gillispie. This important paper is mentioned in my communication to the department of State dated at New Orleans Jany. 10th. 1799, which I wish you to read.
During the whole time I was absent on our Southern boundary I am conscious of having devoted both night, and day, to the service of my country, and expended several sums of money for procuring private information, which I cannot conscientiously cover by a fictitious charge, tho I lose the whole. Notwithstanding my exertions, which were well meant, Mr. Adams refused me an audience on my return, tho twice requested. This I then thought, (and my opinion is not yet altered,) was occasioned by my refusing in a very decided, and positive manner on the personal application of Genl. Wilkinson to enter into the general out-cry against Mr. Jefferson. I do not mention this for the purpose of injuring Mr. Wilkinson, he probably thought himself right: neither do I mention it to obtain any favour for myself: I have none to ask, I find that my office, with the aid of a little manuel labour will support myself, and family.
I have a work to publish, but it is delayed for want of the maps, and I cannot find time till the days lengthen to protract, and delineate them.
Last November I spent a week at Doctr. Priestley’s in Northumberland, he requested when I wrote, to be remembered to yourself, and the President. Wishing you health, and happiness, I have the honour to be your sincere friend
Andw. Ellicott.
 

   
   RC (DLC); FC (DLC: Ellicott Papers).



   
   For JM’s offer to forward Ellicott’s correspondence with Jean-Baptiste-Joseph Delambre, see JM to Ellicott, 8 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:9–10).



   
   Ellicott’s 14 Nov. 1797 letter to Timothy Pickering described a plot to detach Kentucky and Tennessee from the Union and unite them with a large section of territory seized from Spain to create a new empire centered on New Mexico. He accused Gen. James Wilkinson, Senator John Brown of Kentucky, Judge Benjamin Sebastian, and Kentucky lawyer William Murray of receiving annual stipends from Spain. Ellicott enclosed ten documents to support his charges of a conspiracy (DNA: RG 76, Southern Boundary, U.S. and Spain, vol. 1).



   
   In his 10 Jan. 1799 letter to Pickering, Ellicott mentioned a 16 June 1796 letter written by Gayoso that stated the Spanish court had no intention of fulfilling the terms of the Treaty of San Lorenzo (ibid., vol. 3).


